FOURTH AMENDMENT TO LOAN AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
the 15th day of May 2009, to be effective for all purposes as of May 1, 2009
(the “Effective Date”), by and among PERMIAN LEGEND PETROLEUM, LP, a Texas
limited partnership, whose address 3327 West Wadley Avenue, Suite 3, No. 267,
Midland, Texas 79707 (the “Borrower”); PERMIAN LEGEND, LLC, a Texas limited
liability company, whose address is also 3327 West Wadley Avenue, Suite 3,
No. 267, Midland, Texas 79707 (“Permian LLC”); LISA P. HAMILTON, an individual,
whose address is 3327 West Wadley Avenue, Suite 3, No. 267, Midland, Texas 79707
(“Hamilton”); RONNIE L. STEINOCHER, also an individual, whose address is 2100
West Wadley Avenue, No. 21, Midland, Texas 79701 (“Steinocher”); and AMERICAN
STATE BANK, a Texas banking association, whose address is 620 North Grant,
Odessa, Texas 79764-4797 (alternatively “American State”, the “Bank” or the
“Lender”). Permian LLC, Hamilton, and Steinocher are collectively referred to
herein as the “Guarantors”.

NOTICE IS TAKEN OF THE FOLLOWING:



A.   Borrower, Guarantors, and Lender have previously entered into that certain
Loan Agreement, dated as of August 1, 2008, as modified and amended by that
certain First Amendment to Loan Agreement, dated as of October 15, 2008, as
further modified and amended by that certain Second Amendment to Loan Agreement
dated as of January 2, 2009, and as further modified and amended under that
certain Third Amendment to Loan Agreement dated March 17, 2009, to be effective
for all purposes as of February 15, 2009 (as so amended, the “Existing Loan
Agreement”). The Existing Loan Agreement amended and superseded previously
existing loan agreements by and among the same parties.



B.   The Existing Loan Agreement provided for a term loan in the amount of One
Million Six Hundred and Seventy-Five Thousand and No/100 Dollars ($1,675,000.00)
(the “Loan”). The Loan is evidenced by a Term Note, dated as of August 1, 2008,
in the original principal amount of One Million Six Hundred and Seventy-Five
Thousand and No/100 Dollars ($1,675,000.00), executed by the Borrower in favor
of the Lender, as modified and amended by that certain Modification and
Amendment of Term Note, dated as of October 15, 2008, as further modified and
amendment by that certain Second Modification and Amendment of Term Note, dated
as of January 2, 2009, and as further modified and amended by that certain Third
Modification and Amendment of Term Note, dated as of March 17, 2009, effective
as of February 15, 2009 (as so modified, the “Note”). As amended, the Note
matures on May 1, 2009 (the “Existing Maturity Date”). The current principal
balance outstanding under the Note is One Million Four Thousand Seven Hundred
Forty-Six and Sixty-Five/100 Dollars ($1,004,746.65).



C.   The Note is collateralized by Deeds of Trust covering oil and gas
properties owned by the Borrower in Haskell, Jones, Nolan, Reagan, Runnels, and
Taylor Counties, in the State of Texas (as modified or amended, collectively,
the “Deeds of Trust”). In addition, Borrower’s performance under the Note is
collateralized by Guaranty Agreements, under one each of which, each Guarantor
agrees to guaranty the Borrower’s indebtedness evidenced by the Note
(collectively, the “Guaranty Agreements”).



D.   The Borrower and the Guarantors have now asked the Bank to extend the
Existing Maturity Date until July 15, 2009 (the “Extended Maturity Date”), and
to reduce the payments required by the Bank until the Extended Maturity Date
from those payments of principal and interest currently due on a monthly basis
under the terms of the Note, to payments of interest only, with such interest to
be calculated at a new rate, during the remaining lifetime of the Note, up until
the point of the Extended Maturity Date.



E.   American State has agreed to extend the final maturity date of the Note
until the Extended Maturity. As consideration for the Bank’s agreement to extend
and renew the maturity date of the Note from the Existing Maturity Date until
the Extended Maturity Date, the Borrower and the Guarantors have agreed to
tender to the Bank the amount of Ten Thousand and No/100 Dollars
($10,000.00)(the “Extension Fee”), simultaneously with the execution of this
Agreement. As consideration for the Bank’s agreement to accept payments of
interest only until the Extended Maturity Date, the Borrower and the Guarantors
have agreed that such interest will be calculated by the Bank at a higher rate.



F.   The Borrower, the Guarantors, and the Lender have agreed to execute this
Amendment in order to confirm the terms of their agreement.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Existing Loan
Agreement as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Amendment shall have their respective meanings set forth in the Existing Loan
Agreement.

2. Amendments.



A.   The term “Rate” is hereby amended by deleting it in its entirety and
substituting the following:

Rate

Interest under the Note shall accrue at an annual rate equal to the American
State Bank Base Rate, plus Two Percent (2.0%). For purposes of this Agreement,
the “American State Bank Base Rate” shall mean the rate announced by Bank as its
base lending rate as of the beginning of each Business Day, as hereinafter
defined, (and for holidays or weekends, the American State Bank Base Rate shall
be the American State Bank Base Rate as of the close of business on the most
recent Business Day immediately preceding such weekend or holiday) before all
sums payable hereunder have been paid in full. Without notice to the Borrower or
any other person, the American State Bank Base Rate may change from time to time
pursuant to the preceding sentence. The American State Bank Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Bank may make commercial loans or other
loans at rates of interest at, above, or below the American State Bank Base
Rate. “Business Day” shall mean any day other than a Saturday, Sunday or legal
holiday for commercial banks under the laws of the State of Texas.



B.   The term “Structure” is hereby amended by deleting it in its entirety and
substituting the following:

Structure

Maker shall tender the monthly accrued interest payments due under this Note on
the first day of each month, with the next such payment to be due on June 1,
2009, and a subsequent payment of interest to be due on July 1, 2009. All of the
outstanding principal and accrued, but unpaid, interest due under the terms of
the Note shall be due and payable as of July 15, 2009, being the Extended
Maturity Date. Upon the occurrence of the Extended Maturity Date, all of the
outstanding principal and accrued, but unpaid, interest will be due and payable
in full.



C.   The term “Maturity Date” is hereby amended by deleting it in its entirety
and substituting the following:

Maturity Date

As stated, the Extended Maturity Date of the Loan shall now be July 15, 2009.
Upon the occurrence of the Extended Maturity Date, all of the outstanding
principal, and accrued, but unpaid principal, shall be due and paid in full. In
no event shall the Bank be obligated to extend and renew the Loan as of the
Extended Maturity Date, and nothing in this Amendment shall be construed to
require the Lender to extend and the renew the Loan upon the occurrence of the
Extended Maturity Date.

D. Section III of the Existing Loan Agreement shall be amended by deleting it in
its entirety and substituting the following section:

III. CONDITIONS PRECEDENT

The provisions of the Existing Loan Agreement, as amended by this Amendment (as
so amended, the “Loan Agreement”) will serve as the proposed terms of the
borrowing arrangement. Prior to any funds being made available, Borrower will
execute and deliver to the Bank, in form and substance satisfactory to the Bank,
this Amendment, a Fourth Modification and Amendment to Term Note (the “Note
Modification”), and such other documentation as the Bank may require
(collectively, the “Amended Loan Documents”). As a condition precedent to the
Bank’s execution of this Amendment and the Note Modification, the Borrower shall
tender the Proceeds Payment and the Extension Fee to the Bank, in collected
funds.

3. Effectiveness.



  A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Existing Loan Agreement shall remain
unmodified, and the Existing Loan Agreement, as amended and supplemented by this
Amendment, is ratified and confirmed as being in full force and effect.



  B.   All references to the Existing Loan Agreement herein or in any other
document or instrument among Borrower, Guarantors, and Lender shall hereafter be
construed to be references to the Loan Agreement, as that term is now defined.



  C.   Borrower and Guarantors expressly acknowledge and agree that until such
time as they have tendered full and final payment of all fees and expenses
(including attorneys’ fees) incurred by the Bank down to the date of this
Amendment, the extension granted by the Bank under this Amendment shall be
invalid and of no force and effect.



4.   Guarantors. To evidence their continuing guaranty of the Borrower’s
obligation under the Loan, Guarantors have executed this Amendment.



5.   Counterparts: This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.



6.   Notice of Final Agreement:

THIS AMENDMENT, THE NOTE MODIFICATION, AND ANY OTHER INSTRUMENTS EXECUTED BY THE
PARTIES CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

BORROWER:

PERMIAN LEGEND PETROLEUM LP,

A Texas Limited Partnership

      By:  
Permian Legend, LLC
General Partner
By:  
_/s/        Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager
By:  
_/s/       Ronnie L. Steinocher—
   
 
   
Ronnie L. Steinocher
Manager
GUARANTORS:   By:  
Permian Legend, LLC
General Partner
By:  
_/s/ Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager
By:  
_/s/ Ronnie L. Steinocher—
   
 
   
Ronnie L. Steinocher
Manager

      /s/ Lisa P. Hamilton—
Lisa P. Hamilton, Individually

      /s/ Ronnie L. Steinocher—

Ronnie L. Steinocher, Individually

LENDER:

AMERICAN STATE BANK

By:       /s/ Mike Marshall—
Mike Marshall
Executive Vice President


